Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-6, 9-17 and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Chowdhury et al (US 20170125574 A1) and OKADA et al (US 20110156050 A1) are hereby cited as some pertinent prior arts. Figure 12 of Chowdhury discloses a high electron mobility transistor (HEMT), comprising: a substrate (1204, [0179]) having a first surface (top surface in the Figure 12); a first heterostructure (1214, left of 1218, [0179]) and a second heterostructure (1214, 2DEG, right of 1218) on the substrate and facing each another, each of the first and second heterostructures including a first semiconductor layer (1202, GaN, [0179]) on the first surface of the substrate, a second semiconductor layer (1210, AlGaN, [0179]) on the first surface of the substrate, and a two-dimensional electrode gas (2DEG, [0179]) layer between the first and second semiconductor layers ([0179]); a doped semiconductor layer (n+ GaN, 1206 on 1218, [0179]) between the first and second heterostructures; and a source contact (S, [0143]) on the first heterostructure and the second heterostructure. Figure 8/9 of OKADA discloses a high electron mobility transistor (HEMT), comprising: a substrate (1+2, [0048]) having a first surface; 
a first heterostructure (27, on left side of middle 6s)  and a second heterostructure (27, on right side of middle 6s) on the substrate and facing each another, each of the first and second heterostructures including a first semiconductor layer (22, [0066]) on the first surface of the substrate, a second semiconductor layer (26, [0066]) on the first surface of the substrate, and a two-dimensional electrode gas (2DEG) layer ([0089]) between the first (22) and second (26) semiconductor layers; a doped semiconductor layer (6, [0048]) between the first and second heterostructures; and a source contact (6s+33, [0087]) on the first heterostructure and the second heterostructure.
 
However, none of the above prior arts alone or in combination with other arts teaches a high electron mobility transistor (HEMT), comprising: “a substrate having a first surface, the substrate being a silicon substrate; an epitaxial semiconductor layer on the first surface of the substrate, the epitaxial semiconductor layer being an epitaxial silicon layer, wherein the first semiconductor layer of each of the first and second heterostructures being on a respective side surface of the epitaxial semiconductor layer” in claim 1, “a first dielectric layer including a portion on the first surface of the silicon substrate between the first and second heterostructures; a doped semiconductor layer on the portion of the first dielectric layer between the first and second heterostructures; a second dielectric layer including a portion on the doped semiconductor layer between the first and second heterostructures” claim 15 and “the first semiconductor layer of each of the first and second heterostructures being on a respective side surface of the epitaxial semiconductor layer; a feed layer on side surfaces of the epitaxial semiconductor layer, the feed layer disposed between the side surfaces of the epitaxial semiconductor layer and the first semiconductor layer of the first and second heterostructures; a doped semiconductor layer between the first and second heterostructures” in claim 22 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1, 15 and 22 are allowed.
Claims 2-6, 9-14, 16-17, 21 and 23-24 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813